Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to amendments and arguments filed on 09/15/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-30 are pending. Claims 27-30 are new. 
This action is made Final.  

Response to Arguments
Applicant's arguments filed 09/15/2022 have been fully considered but they are not persuasive. For at least the new ground of rejection below addressing the amended feature over new prior art. Second, as shown below Ruth’s teaches the feature of the claim under the broadest reasonable interpretation and consistent with the specification. The amended feature requires a hosted application, and Ruth’s teaches such feature. The amended claims teach a streaming application, Ruth’s teaches a steaming feature, as does Fedotov. Thus, Ruth’s in view of Fedotov teaches or suggests several of the amended features. In combination with the new prior art of Ignale, the applicants arguments for the allowability of the claims is not persuasive. Further, applicants arguments have necessitated this final rejection.  


Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


4. 	Claim(s) 1-7, 9-11, 13-20, 22-24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Ruth’s et al. U.S. Publication No. 20030014513 published Jan 16, 2003 in view of Fedotov et. al. U.S. Publication No. 200401811796 published Sept. 16, 2004 or in the alternative as obvious over Ignale et. al. U.S. Publication No. 20190238599 published Aug. 1, 2019.

In regard to Independent claim 1,  Ruth’s teaches a shared web browser system (Para 138) with multiple collaboration modes, said system comprising computer executable code stored in a non-transitory memory that, when run on a processor, (See processor Fig. 3, item 21, memory 17 and display 13) are configured to:

render a coordinated digital workspace on each of a plurality of computing devices, wherein each coordinated digital workspace is configured to run a digital application (See fig. 2, 6, 7 and 8). Ruth’s teaches a workspace rendering on multiple devices (Para 48-56).  

an action performed to the digital application on one of the coordinated digital workspaces is propagated to the digital applications on all the coordinated digital workspaces that is one of the plurality of digital applications that are each run simultaneously on all of the coordinated digital workspaces, wherein the plurality of digital applications are displayed on each digital workspace with a customizable layout within the coordinated workspace(See Para 51, 69, 75, 77, 79, 85-86; See Fig 11-18e). Ruth’s shows an action on one device is synchronized with the other devices (See fig. 10).  Ruth’s shows an application can be hosted (Para 10-11, 56 62, hosted on remote platform, Para 97, or on a server (See also Para 114, 129, or as hosted from one participant to another, Para 132) and Ruth’s shows each workspace may be customized (Para 109, 146) for their own presentation.

The digital application is hosted on a remote server that is remote from the device (Para 10-11, 56 62, hosted on remote platform, Para 97, or on a server (See also Para 114, 129, or as hosted from one participant to another, Para 132).

Running the digital application on each of the coordinate workspaces includes streaming the digital application from the remote server to each of the devices  (See streaming (Para 151)).

provide a first collaboration mode, wherein the digital application run in a first of the coordinated digital workspaces is sourced from a first instance of the digital application that is hosted on the remote server and the digital application run in a second of the coordinated digital workspaces is sourced from a second instance of the digital application that is hosted on the remote server; (Para 81, 84-85, 109-138, Fig. 19-28). Ruth’s teaches multiple configurations or modes where for example a first application and second application instance run on each device and are synchronized by changes in each data object. As explained above, Ruth’s shows hosting from a server (Para 10-11, 56 62, hosted on remote platform, Para 97, or on a server (See also Para 114, 129, or as hosted from one participant to another, Para 132).
provide a second collaboration mode, wherein the digital application run in the first of the coordinated digital workspaces is sourced from the first instance of the digital application and the digital application run in the second of the coordinated digital workspaces is also sourced from the first instance of the digital application. (Para 81, 84-85, 109-138, Fig. 19-28). Ruth’s teaches where a mutation can occur or host can request (Para 129) that a server instance move an application instance from one machine to another that is more powerful (See pda v server (Para 132) or sharing x-ray images with patient) but runs the single instance on the first machine with the same instance on the second. For example, changing a host (Para 119) where second machines or pawn machines (runs from one device with same instance on a second device) (compare Fig. 25 and 26, where each has its own instance vs running the same instance on a second device) (Para 133-134).

	While Ruth’s teaches that a  mode of collaboration that controls where the application instance or origination of application controls can vary by the network configuration and device type, as explained in the examples of Ruth’s and Ruth’s provides several teachings (fig. 13-18) of different network configurations where the first device is the host and second and third provide updates to where the third is the host and the first and second provide updates or where all the devices host simultaneously, thus Ruth’s teaches at least the function of collaboration in “a mode” where the devices communicate with a mode where one of the devices is the main server to originator and the others are pawns or receivers or providers but nonetheless allow for one instance of an application to be run on a second device. However, even though Ruth’s allows a user host or move a server to change a source application, Ruth’s does not mention a specific communications mode. Fedotov is relied upon to show how one of ordinary skill in the art would understand an application being placed in a collaboration mode to allow for specific communication from an application to another application. 

Fedotov is analogous art to Ruth’s in being from the same problem-solving area of collaboration systems. Fedotov teaches there can be “any number of collaboration modes” (Para 28). Fedotov teaches there can be one or more clients where there can be a provider and consumer (Para 5-9, +28-29). A virtual screen tracking system tracks status of the mode(Para 32) and allows a client to change modes or other modes of the collaboration system (Para 33). Fedotov expressly suggests each collaboration may include any number of modes and each mode can support a separate purpose (Para 39). Collaboration may include desktop sharing mode, a whiteboard mode, a chat mode, a music sharing mode, or other mode(polling, voice, annotation, web browsing).   Fedotov teaches each client can operate in the same mode or different modes(Para 40). Fedotov teaches the clients can be connected in multicast (one to many) or peer to peer or other manner, thus different instances can be run in different ways(Para 47-48). Fedotov teaches a control unit can control a collaboration mode for sharing web content (Para 58) with other control units control the modes or multiple collaboration modes. Fedotov teaches each attendee can be presenter and has control of the collaboration mode and has permission to change the collaboration mode of a desktop or a document (Para 72, 83, 93-102, 140-199, 206-223, 261-325). In addition, Fedotov teaches by using the modes of the collaboration on different clients on different devices then some clients may have different abilities (e.g. contribute or edit data, or chat mode, etc. (Para 70). As stated in Fedotov the presenter of content has the ability to control the collaboration mode – (ability to write on shared whiteboard, alter desktop or document) and can grant others permissions or pass presenter role to another (Para 72). Or, multiple attendees can change or update simultaneously (Para 73). This means either a single presenter at a single client is the source for the other applications and alternatively each application is sourced at the same time (See also Para 75, 77, 79). As also stated in Fedotov, the collaboration session can be packet-based or stream-based where in those instances the stream is a first source client and additional clients access the single stream, whereas the packet based is a first and second application where each run separately (Para 83). As shown in figure 3, a first and second device run a first and second instance of an application (noting producer, 312, and consumers 314, e.g. (Para 89) a first application instance sourced at a first device is run in  a second workspace sourced from the first application (Para 86-9). As stated in Fedotov, the control unit 302 can allow (Para 93) multiple attendees share the state of their desktops and one attendee is presenter at a time. Alternatively, in another collaboration mode, there can be multiple presenters and attendee (Para 95-98 and Fig. 4, Para 99-139). With the virtual client implementation (Para 205-223) Fedotov teaches in the alternative where a first instance of a fist application can be run in a first workspace and an application can run in a second workspace while the second instance being sourced from the second device  and in the alternative the first instance also running in the second workspace sourced from the first instance with the synchronous and asynchronous configurations and the web-co browsing modes and the desktop sharing modes. As shown in the real time collaboration client (Para 261-291, Fig. 11-12 ) Fedotov shows where the real time client is loaded and run on each device and creates a first instance and second instance of a collaboration application allowing for each device to update the presentation. Fedotov teaches the desktop sharing mode can control which objects are visible in the collaboration (Para 293-297) and as stated in Fedotov (Para 168, 202) shared area is a bound area of the desktop (thus each device has a shared area) and the virtual client updates each shared area by maintaining an image of the hosts desktop (first instance) running in a second workspace of the digital application sourced from the first or (Para 204) where the workspace is sourced from second instance of the digital application in the virtual client (Para 205-223). The combination of Fedotov and Ruth’s would show the applications of Ruth’s (fig 2 at each device) can be run via any mode as suggested in Fedotov, so as to allow for different collaboration modes. 

While Ruth’s teaches streaming of data object from the server (para 151), the claimed streaming of the application instance is interpreted in Ruth’s as allowing streaming from either a client local or from a hosted device on a server. In the alternative, Ignale teaches a collaboration workspace system that contains a hosted application on a server (Fig. 3, item 24, 25a) that allow a second or more devices to connect to the hosted application (Fig. 3, 22b, See also Para 51-57). Ignale teaches fig. 7, streaming from a cloud server source where the streaming can be audio and video and via an application (See Para 33, 61 and 64, 65-67, 71) and where the application can be streamed from the hosted application to another device. .  

Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Ruth’s, Ignale and Fedotov in front of them to modify the system of Ruth’s with Fedotov to set the mode of collaboration. The motivation to combine Ruth’s with Fedotov comes from Fedotov that suggests real-time collaboration systems can support “any” number of collaboration modes (Para 28) to support different types of collaboration (Para 39-40, 43, 85) where each collaboration may include any number of modes where a mode is seen as supporting a separate purpose such as sharing one desktop with another or sharing a common whiteboard or sharing music or shared web browsing etc, which can be configured in a variety of ways over multiple devices on a network. The motivation to combine Ignale with Ruth’s comes from Ignale when a remote device cannot display a video, due to constraints, then a streaming a different format to the device, so as to enable collaboration anyway (Para 71) and also for bypassing the need for a virtual app in between and allowing direct streaming from the server to the device (Para 76). 
   

	With respect to dependent claims 2-4,  Ruth’s teaches a system further configured to 
provide a third collaboration mode wherein the digital application run in the first of the coordinated digital workspaces is sourced from the first instance of the digital application; the digital application run in the second of the coordinated digital workspaces is sourced from the first instance of the digital application; the digital application run in a third of the coordinated digital workspaces is sourced from the second instance of the digital application and wherein and the first and second collaboration modes are applicable to all the plurality of digital applications.
wherein applicability of the first and second collaboration modes is selectable separately for each of the plurality of digital applications (Para 81, 84-85, 109-138, Fig. 19-28). Ruth’s teaches multiple configurations or modes where for example a first application and second application to n number of  instances that can run on each device and are synchronized by changes in each data object. Ruth’s teaches where a mutation can occur or host can request (Para 129) that a server instance move an application instance from one machine to another that is more powerful (See pda v server (Para 132) or sharing x-ray images with patient) but runs the single instance on the first machine with the same instance on the second. For example, changing a host (Para 119) where second machines or pawn machines (runs from one device with same instance on a second device) (compare Fig. 25 and 26, where each has its own instance vs running the same instance on a second device) (Para 133-134).


Fedotov is analogous art to Ruth’s in being from the same problem-solving area of collaboration systems. Fedotov teaches there can be “any number of collaboration modes” (Para 28). Fedotov teaches there can be one or more clients where there can be a provider and consumer (Para 5-9, +28-29). A virtual screen tracking system tracks status of the mode(Para 32) and allows a client to change modes or other modes of the collaboration system (Para 33). Fedotov expressly suggests each collaboration may include any number of modes and each mode can support a separate purpose (Para 39). Collaboration may include desktop sharing mode, a whiteboard mode, a chat mode, a music sharing mode, or other mode(polling, voice, annotation, web browsing).   Fedotov teaches each client can operate in the same mode or different modes(Para 40). Fedotov teaches the clients can be connected in multicast (one to many) or peer to peer or other manner, thus different instances can be run in different ways(Para 47-48). Fedotov teaches a control unit can control a collaboration mode for sharing web content (Para 58) with other control units control the modes or multiple collaboration modes. Fedotov teaches each attendee can be presenter and has control of the collaboration mode and has permission to change the collaboration mode of a desktop or a document (Para 72, 83, 93-102, 140-199, 206-223, 261-325). In addition, Fedotov teaches by using the modes of the collaboration on different clients on different devices then some clients may have different abilities (e.g. contribute or edit data, or chat mode, etc. (Para 70). As stated in Fedotov the presenter of content has the ability to control the collaboration mode – (ability to write on shared whiteboard, alter desktop or document) and can grant others permissions or pass presenter role to another (Para 72). Or, multiple attendees can change or update simultaneously (Para 73). This means either a single presenter at a single client is the source for the other applications and alternatively each application is sourced at the same time (See also Para 75, 77, 79). As also stated in Fedotov, the collaboration session can be packet-based or stream-based where in those instances the stream is a first source client and additional clients access the single stream, whereas the packet based is a first and second application where each run separately (Para 83). As shown in figure 3, a first and second device run a first and second instance of an application (noting producer, 312, and consumers 314, e.g. (Para 89) a first application instance sourced at a first device is run in  a second workspace sourced from the first application (Para 86-9). As stated in Fedotov, the control unit 302 can allow (Para 93) multiple attendees share the state of their desktops and one attendee is presenter at a time. Alternatively, in another collaboration mode, there can be multiple presenters and attendee (Para 95-98 and Fig. 4, Para 99-139). With the virtual client implementation (Para 205-223) Fedotov teaches in the alternative where a first instance of a fist application can be run in a first workspace and an application can run in a second workspace while the second instance being sourced from the second device  and in the alternative the first instance also running in the second workspace sourced from the first instance with the synchronous and asynchronous configurations and the web-co browsing modes and the desktop sharing modes. As shown in the real time collaboration client (Para 261-291, Fig. 11-12 ) Fedotov shows where the real time client is loaded and run on each device and creates a first instance and second instance of a collaboration application allowing for each device to update the presentation. Fedotov teaches the desktop sharing mode can control which objects are visible in the collaboration (Para 293-297) and as stated in Fedotov (Para 168, 202) shared area is a bound area of the desktop (thus each device has a shared area) and the virtual client updates each shared area by maintaining an image of the hosts desktop (first instance) running in a second workspace of the digital application sourced from the first or (Para 204) where the workspace is sourced from second instance of the digital application in the virtual client (Para 205-223). The combination of Fedotov and Ruth’s would show the applications of Ruth’s (fig 2 at each device) can be run via any mode as suggested in Fedotov, so as to allow for different collaboration modes. 

Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Ruth’s and Fedotov in front of them to modify the system of Ruth’s with Fedotov to set the mode of collaboration. The motivation to combine Ruth’s with Fedotov comes from Fedotov that suggests real-time collaboration systems can support “any” number of collaboration modes (Para 28) to support different types of collaboration (Para 39-40, 43, 85) where each collaboration may include any number of modes where a mode is seen as supporting a separate purpose such as sharing one desktop with another or sharing a common whiteboard or sharing music or shared web browsing etc, which can be configured in a variety of ways over multiple devices on a network.



With respect to dependent claim 5, Ruth’s teaches the system wherein each of the plurality of computing devices is able to customize an aspect of the coordinated digital workspace rendered on said computing device even when the coordinated digital workspaces are in the second collaboration mode (See customizing by adding a data object (Para 108-109).

With respect to dependent claim 6, Ruth’s teaches the system wherein one instance of one of the digital applications is instantiated locally on one of the plurality of computing devices, (See Fig. 2, 8a-b and 18-28). Ruth’s shows where a either the host is on a device or on server.  

With respect to dependent claim 7, Ruth’s teaches the system wherein, when a group of more than one coordinated digital workspaces source the digital application from a single instance:

one coordinated digital workspace from the group is associated with authority to perform actions to the digital application, the rest of the coordinated digital workspaces from the group are associated with limited authority to perform actions to the digital application, and the one coordinated digital workspace from the group is able to set a level of authority to perform actions to the digital application for each of the rest of the coordinated digital workspaces from the group; all the coordinated digital workspaces from the group are associated with authority to perform actions to the digital application; or when an action is performed to the digital application on one of the coordinated digital workspaces from the group (See Para 134, 139, 143-144). Ruth’s permissions apply to each participant and each can have different permissions to perform actions. 

the action is anonymous, wherein the single instance is instantiated as an anonymous instance and is not associated with any of the coordinated digital windows or with any of the computing devices; the action is associated with an identity of the coordinated digital workspace that performed the action; 
or the system is configured to be switched, even in middle of a coordinated computing session, between a setting in which the action is associated with the identity of the coordinated digital workspace that performed the action and a setting in which each action is anonymous. (See Para 134, 139, 143-144). Ruth’s where ruts shows permission on each object can change and the setting can be done by the operating system or anonymously. 


With respect to dependent claims 9-11 and 13, Ruth’s teaches the system wherein the first and second collaboration modes are able to be applied concurrently and sequentially within a single coordinated computing session and wherein a selection of the second collaboration mode is triggered via the first of the coordinated digital workspaces and  wherein a selection of the second collaboration mode is triggered via the second of the coordinated digital workspaces and further comprising a visual indicator on the first of the coordinated digital workspaces indicating which collaboration mode is active. (Para 81, 84-85, 109-138, Fig. 19-28). Ruth’s teaches multiple configurations or modes where for example a first application and second application to n number of  instances that can run on each device and are synchronized by changes in each data object. Ruth’s teaches where a mutation can occur or host can request (Para 129) that a server instance move an application instance from one machine to another that is more powerful (See pda v server (Para 132) or sharing x-ray images with patient) but runs the single instance on the first machine with the same instance on the second. For example, changing a host (Para 119) where second machines or pawn machines (runs from one device with same instance on a second device) (compare Fig. 25 and 26, where each has its own instance vs running the same instance on a second device) (Para 133-134).


	While Ruth’s teaches that a  mode of collaboration that controls where the application instance or origination of application controls can vary by the network configuration and device type, as explained in the examples of Ruth’s and Ruth’s provides several teachings (fig. 13-18) of different network configurations where the first device is the host and second and third provide updates to where the third is the host and the first and second provide updates or where all the devices host simultaneously, thus Ruth’s teaches at least the function of collaboration in “a mode” where the devices communicate with a mode where one of the devices is the main server to originator and the others are pawns or receivers or providers but nonetheless allow for one instance of an application to be run on a second device. However, even though Ruth’s allows a user host or move a server to change a source application, Ruth’s does not mention a specific communications mode. Fedotov is relied upon to show how one of ordinary skill in the art would understand an application being placed in a collaboration mode to allow for specific communication from an application to another application. 

Fedotov is analogous art to Ruth’s in being from the same problem-solving area of collaboration systems. Fedotov teaches there can be “any number of collaboration modes” (Para 28). Fedotov teaches there can be one or more clients where there can be a provider and consumer (Para 5-9, +28-29). A virtual screen tracking system tracks status of the mode(Para 32) and allows a client to change modes or other modes of the collaboration system (Para 33). Fedotov expressly suggests each collaboration may include any number of modes and each mode can support a separate purpose (Para 39). Collaboration may include desktop sharing mode, a whiteboard mode, a chat mode, a music sharing mode, or other mode(polling, voice, annotation, web browsing).   Fedotov teaches each client can operate in the same mode or different modes(Para 40). Fedotov teaches the clients can be connected in multicast (one to many) or peer to peer or other manner, thus different instances can be run in different ways(Para 47-48). Fedotov teaches a control unit can control a collaboration mode for sharing web content (Para 58) with other control units control the modes or multiple collaboration modes. Fedotov teaches each attendee can be presenter and has control of the collaboration mode and has permission to change the collaboration mode of a desktop or a document (Para 72, 83, 93-102, 140-199, 206-223, 261-325). In addition, Fedotov teaches by using the modes of the collaboration on different clients on different devices then some clients may have different abilities (e.g. contribute or edit data, or chat mode, etc. (Para 70). As stated in Fedotov the presenter of content has the ability to control the collaboration mode – (ability to write on shared whiteboard, alter desktop or document) and can grant others permissions or pass presenter role to another (Para 72). Or, multiple attendees can change or update simultaneously (Para 73). This means either a single presenter at a single client is the source for the other applications and alternatively each application is sourced at the same time (See also Para 75, 77, 79). As also stated in Fedotov, the collaboration session can be packet-based or stream-based where in those instances the stream is a first source client and additional clients access the single stream, whereas the packet based is a first and second application where each run separately (Para 83). As shown in figure 3, a first and second device run a first and second instance of an application (noting producer, 312, and consumers 314, e.g. (Para 89) a first application instance sourced at a first device is run in  a second workspace sourced from the first application (Para 86-9). As stated in Fedotov, the control unit 302 can allow (Para 93) multiple attendees share the state of their desktops and one attendee is presenter at a time. Alternatively, in another collaboration mode, there can be multiple presenters and attendee (Para 95-98 and Fig. 4, Para 99-139). With the virtual client implementation (Para 205-223) Fedotov teaches in the alternative where a first instance of a fist application can be run in a first workspace and an application can run in a second workspace while the second instance being sourced from the second device  and in the alternative the first instance also running in the second workspace sourced from the first instance with the synchronous and asynchronous configurations and the web-co browsing modes and the desktop sharing modes. As shown in the real time collaboration client (Para 261-291, Fig. 11-12 ) Fedotov shows where the real time client is loaded and run on each device and creates a first instance and second instance of a collaboration application allowing for each device to update the presentation. Fedotov teaches the desktop sharing mode can control which objects are visible in the collaboration (Para 293-297) and as stated in Fedotov (Para 168, 202) shared area is a bound area of the desktop (thus each device has a shared area) and the virtual client updates each shared area by maintaining an image of the hosts desktop (first instance) running in a second workspace of the digital application sourced from the first or (Para 204) where the workspace is sourced from second instance of the digital application in the virtual client (Para 205-223). The combination of Fedotov and Ruth’s would show the applications of Ruth’s (fig 2 at each device) can be run via any mode as suggested in Fedotov, so as to allow for different collaboration modes. 

Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Ruth’s and Fedotov in front of them to modify the system of Ruth’s with Fedotov to set the mode of collaboration. The motivation to combine Ruth’s with Fedotov comes from Fedotov that suggests real-time collaboration systems can support “any” number of collaboration modes (Para 28) to support different types of collaboration (Para 39-40, 43, 85) where each collaboration may include any number of modes where a mode is seen as supporting a separate purpose such as sharing one desktop with another or sharing a common whiteboard or sharing music or shared web browsing etc, which can be configured in a variety of ways over multiple devices on a network.

With respect to claims 14-20, 22-24 and 26, claims 14-20, 22-24 and 26 refer to a method comprising a set of steps that substantially refer to the same subject matter as system claims 1-7, 9-11 and 13, thus are rejected along the same rationale. 

With respect to claims 27-28, Ruth’s teaches the client can be a browser (See Para 138) and connections between applications can be automatic based on at least whether the application is available, which is an aspect of the application (See Para 130).

With respect to claim 29, claim 29 reflects a system claim that is substantially similar to claim 1, and therefore rejected, in view of the following along the same rationale. The difference in claim 1 and 27 is that claim 27 requires in the collaboration modes that the application is streamed from either a first or second instance of the digital application. To this regard, claim 1 refers to as amended running the application and streaming from the remote server. Ruth’s teaches streaming from a server (See Para 151). In combination, Fedotov teaches streaming from a server (Para 76,83). Thus claim 29 is rejected along the same rationale.
	With respect to dependent claim 30,  Ruth’s teaches the system  wherein, when a digital application running in a coordinated digital workspace on a computing device is streamed from an instance of the digital application on a remote server, the system is configured to: stream, from the remote server to the computing device, a view data stream comprising a current state of the instance, said view data stream that is usable by the computing device to display the digital application in the coordinated digital workspace; and stream, from the computing device to the remote server, a control data stream comprising events detected at the computing device, said control data stream that is usable by the remote server to update the state of the instance. (See Ruth’s Para 151 for streaming and in combination, Fedotov teaches streaming from a server (Para 76,83). Moreover, the usable view is the view seen by the user and events are the collaboration and movement on the content (See for example, each user sees the others modifications (para 52,  79, 134). 
    
   
5. 	Claim(s) 8, 12, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ruth’s in view of Fedotov in further view of Ignale as applied to claim 1 and 14 above, and further in view of Takahashi et. al. U.S. Publication No. 20100192107 published July 29, 2010.

With respect to dependent claim 8, and 12, as indicated in the above discussion Ruth’s in view of Fedotov teaches each element of claims 1 and 14. 
While Ruth’s teaches setting permissions to resources and even in the second collaboration mode, the first and the second of the coordinated digital workspaces comprise different views (Fig. 18-28, and Para 134, 139, etc), nonetheless Ruth’s in view of Fedotov and Ignale does not specifically show controlling the mouse pointer permissions in the collaboration environment while disallowing modification of content in the application. Specifically, Ruth’s in view of  Fedotov does not show the system wherein the limited authority to perform actions to the digital application comprises authority to navigate a mouse pointer about the digital application without authority to modify content in the digital application and wherein said different views comprising different views of avatars and/or different labeling of cursors.

However, Takahashi teaches a collaboration system (Para 2) that controls a cursor for each user (Para 9-12). Takahashi teaches each cursor can identify another user (Para 23). Takahashi teaches each cursor can also include an avatar (Para 58-59). Takahashi teaches controlling the presentation of content (Para 66) and where each cursor may be mutually communicated from each device when the user moves a cursor. (Para 71). Takahashi teaches a person’s cursor, avatar and cursor image can be displayed on each and every machine in collaboration unique to each user (Para 73-74) and allows user to work on content data (Para 56-58, 63-64). Takahashi teaches when the user has not participated in some time, then the device shows a movement of the cursor to a specific location and disallowance of modification of content because the cursor is inactive (Para 102). When the user is active again the cursor will reactivate to move with the user movement.  The combination of Ruth’s with Takahashi would allow for each user input on each others screen to be differentiated by user avatar and cursor image. 

Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Ruth’s, Takahashi and Fedotov in front of them to modify the system of Ruth’s to show where a cursor of a user can modify content on a display and where each users view of the content and cursors have different labeling . The motivation to combine Ruth’s with Fedotov comes from Fedotov that suggests real-time collaboration systems can support “any” number of collaboration modes (Para 28) to support different types of collaboration (Para 39-40, 43, 85) where each collaboration may include any number of modes where a mode is seen as supporting a separate purpose such as sharing one desktop with another or sharing a common whiteboard or sharing music or shared web browsing etc, which can be configured in a variety of ways over multiple devices on a network. Further the motivation to combine Takahashi with Ruth’s comes from Takahashi where Takahashi to allow for multiple cursors to be identified and allow multiple users to work on the same collaboration space (Para 7, 10-12) making it easier to collaborate and identify what others are doing while simultaneously interacting (Para 59). 


With respect to claims 21 and 25 claims 21 and 25 refer to a method comprising a set of steps that substantially refer to the same subject matter as system claims 8 and 12, thus are rejected along the same rationale. 

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867. The examiner can normally be reached Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179